DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/13/2019.  These drawings are accepted for examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 12, it is unclear first if the longitudinal direction as claimed is >X>0 to longitudinal). Finally, it is unclear what exactly is included or excluded as a “Doppler signal quality measure”, in particular with reference to the later limitation of selecting a bending moment “associated with the determined Doppler signal quality measure to fulfils a predetermined Doppler spectrum selection criterion”. It is hereby noted that any metric which could conceivably be utilized to indicate some level of fidelity, image quality, or resolution would appear to all meet such a limitation, as well as other conceivable metrics.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, 10, 12, and  14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/44089 A1 to Ben Haim Shlomo (Hereafter “Ben Haim Shlomo”).
Regarding claims 1, 12, and 14, Ben Haim Shlomo discloses and teaches a system and method of intravascular Doppler ultrasonic interrogation including supplying a catheter with catheter body, tip 
The system of Ben Haim Shlomo adjust the tip to a desired position via a controller system (Servo-based Fig 1-2 and to maximize the shift (flow)) measurement via setting the bending of the tip. 
Regarding claim 4, Ben Haim Shlomo discloses the emission of ultrasound signals on a continuous basis (P15, L 3-5).
Regarding claims 6, 7, 9, and 10, Ben Haim Shlomo discloses a processor which includes controller for controlling the device, actuators which include shape memory of bimetals (P 16, L 11-P17 L20, Fig 6, 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/44089 A1 to Ben Haim Shlomo (Hereafter “Ben Haim Shlomo”) in view of Christian et al (US 5,163,445). D2
Regarding claims 2-3, Ben Haim Shlomo discloses what is listed above, but fails to disclose the assessment of quality with zeroth and first moment of spectral power as signal quality assessments, repeated iteratively (cyclically, with regard to cardiac processing). Attention is hereby directed to the reference to Christian et al which discloses and teaches the assessment of signal quality of a Doppler signal using such moment(s) (Fig 4, Col 9 Line 55-Col 12 Line 47, including adjustments based on feedback for angle and shaping of the device). It would have been obvious to one of ordinary skill in the .

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/44089 A1 to Ben Haim Shlomo (Hereafter “Ben Haim Shlomo”) in view of Alpert et al (US 2003/0216621). Regarding claims 5 and 13, Ben Haim Shlomo discloses what is listed above, but does not disclose the display of the spectra solved for or processed. Attention is hereby directed to the supplement teaching reference in the area of endeavor which expressly teaches the derivation of Doppler spectra data for display (Fig 12a-e, 0070-0080). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Alpert et al with those of Ben Haim Shlomo to provide a continuous Doppler spectra display (Alpert et al Fig 12a and associated disclosure).
 
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/44089 A1 to Ben Haim Shlomo (Hereafter “Ben Haim Shlomo”) in view of Couvillon (US 7,077,808). Regdraing claims 8 and 11, Ben Haim Shlomo discloses adjustable actuators, but not that they’re expressly designed with “electrically controllable shape-changing material” which is coupled to the body in the tip. Attention is hereby directed to the teaching reference to Couvillon which expressly discloses and teaches that electroactive polymers can be utilized along with shape memory alloys/bi-metal elements (Col 8 line 26-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the electroactive polymer actuators of Couvillon with the system of Ben Haim Shlomo for the purpose of producing a bending-type actuation in the tip of the device (Col 8 Line 26-30, Couvillon).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793